Morton, J.
The negligence complained of was the failure of the defendant to instruct the plaintiff that there were liable to be holes in the cloth in which his hand might get caught and drawn into the machine. At the time of the accident the plaintiff was about seventeen years old, and seems to have been of more than usual enterprise and intelligence. He had worked on the machine where he was injured five or six weeks, and understood the danger of getting his hands drawn in, and knew that if they were drawn in they would be burned. He knew also *564that the cloth which passed through the machine was made up of different pieces, and that there frequently were tears in it of various sizes and shapes. He testified that he had not seen any holes in the cloth, though witnesses introduced by him said that they were of quite frequent occurrence. We do not think that the defendant was bound to tell the plaintiff that there might be holes in the cloth as well as tears. The fact that there were liable to be tears was enough to show that there were liable to be holes also. If the plaintiff needed no instruction as to the danger arising from the presence of tears in the cloth, it is difficult to imagine any reason except an extremely refined one for saying that he needed any instruction as to the danger arising from the presence of holes in the cloth.

Exceptions overruled.